Citation Nr: 0005307	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-12 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for melanoma and other skin 
cancers, including squamous cell carcinoma of the skin, as 
secondary to exposure to ionizing radiation, mustard gas, or 
otherwise.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from November 1940 to 
October 1946.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  By means of a November 1998 order, the Board 
remanded this case for further development.  Additional 
development has been accomplished and the case has been 
returned to the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The appellant suffers from various forms of skin cancer, 
to include squamous cell and basal cell carcinoma.

3.  The appellant had full body exposure to mustard gas 
during service.

4.  The appellant was not exposed to ionizing radiation in 
service.  

5.  Skin cancer (other than squamous cell carcinoma), was 
first shown many years after service and is not related to 
any injury or event in service.  


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma was incurred as a result of 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.316 (1999).

2.  Skin cancer, other than squamous cell carcinoma, was not 
incurred in service, may not be presumed to have been 
incurred in service, and was not incurred due to ionizing 
radiation exposure in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

EVIDENCE

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  The record indicates that he has alleged exposure 
to ionizing radiation and that he suffers from skin cancer, 
which is a radiogenic disease.  38 C.F.R. § 3.311.  In 
addition, he has reported exposure to mustard gas and suffers 
from squamous cell carcinoma, which is a presumptive disease 
under the vesicant agent regulation.  38 C.F.R. § 3.316.  
Given these facts, the Board finds sufficient evidence to for 
a well-grounded claim under the relaxed standards set forth 
under 38 C.F.R. §§ 3.311 and 3.316.  See, generally, Pearlman 
v. West, 11 Vet. App. 443 (1998).  The Board further finds 
that all relevant facts have been properly developed, and 
that the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.
 
The appellant contends that he was exposed to mustard gas and 
radiation during active duty service and that as a result, he 
now suffers from various forms of skin cancer.  Current 
medical evidence shows that he has in fact been diagnosed 
with various forms of skin cancer, to include squamous cell 
carcinoma and basal cell carcinoma.   

It is noted that in a letter dated in January 1998 (it 
appears that the letter should have been dated in 1999, 
rather than 1998), the RO requested that the appellant 
provide specific information as to his exposure to radiation.  
The appellant failed to respond to this request.  In March 
1999, the RO submitted a request to the Defense Threat 
Reduction Agency (DTRA) for information as to the appellant's 
exposure to radiation, providing DTRA with available 
information (his name, serial number, social security number, 
and military units of assignment).  In a response letter 
dated in April 1999, DTRA advised that it was unable to 
process the inquiry because the appellant had not specified 
the source of his radiation exposure.  In a statement of the 
case dated in May 1999, the RO advised the appellant that 
DTRA was unable to provide any information concerning him.  
He did not submit any additional information pertaining to 
his claimed exposure to radiation.  

Records from the U.S. Army Soldier and Biological Chemical 
Command (ASBCC) indicate that from February to March 1941, 
the veteran attended the Unit Gas Officers' Course at the 
Edgewood Arsenal in Maryland.  A description of the course 
record indicates that there were various field exercises, to 
include gas chamber exercises.  A letter from ASBCC, dated in 
April 1999, indicates that he was involved solely in 
training, not experiments.  His training may have involved 
the gas chamber exercise (which used tear gas or chlorine) or 
various other exercises, one of which included the following:

Set, Gas Identification, Detonation, M1 - 
This set consists of 48 sealed pyrex 
glass tubes, each 1 inch in diameter, 7 1/2 
inches long, each containing 
approximately 1 ounce of the agent or a 
solution of the agent.  Twelve tubes each 
of mustard gas, lewisite, phosgene, and 
chlorpicrin are provided.  The amount of 
agent in the tubes is sufficient to 
produce an easily identifiable odor when 
detonated.

Method of use - This set is intended for 
use outdoors and will be found valuable 
in training individuals to identify 
chemical agents[.]

Trainees were instructed prior to use of 
the set.  They were given the following 
set of instructions prior to each gas 
being fired:
	
To breathe deeply.
	To exhale partially.
If the wind is shifting, to walk 
into the cloud when the gas is 
fired.
	TO SNIFF - just enough to recognize 
the odor.
To walk out of the cloud to the 
flank and then exhale.

LAW AND ANALYSIS

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304.  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  A 
chronic disease manifested to a compensable degree within one 
year after separation from service will be considered to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection for a disease based on radiation exposure 
can be established under 38 C.F.R. § 3.311.  Under the 
relevant provisions of 38 C.F.R. § 3.311, it is stipulated 
that in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose.  For purposes 
of this section the term "radiogenic disease" includes all 
forms of cancer.  The regulation states that, if the veteran 
has one of the radiogenic diseases, the case will be referred 
to the Under Secretary for Benefits for review as to whether 
sound scientific medical evidence supports the conclusion 
that it is at least as likely as not that the veteran's 
disease resulted from radiation exposure during service.  
38 C.F.R. § 3.311

Pursuant to 38 C.F.R. § 3.316, service connection may be 
established for the development of certain claimed conditions 
when there was exposure to specified vesicant agents during 
active military service.  When there was full- body exposure 
to nitrogen or sulfur mustard gas during active service, the 
listed conditions are chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung (except mesothelioma) cancer and 
squamous cell carcinoma of the skin. When there was full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active service, the listed conditions are chronic laryngitis, 
chronic bronchitis, chronic emphysema, chronic asthma or 
chronic obstructive pulmonary disease.  When there was full-
body exposure to nitrogen mustard during active service, the 
listed condition is acute nonlymphocytic leukemia.  Service 
connection may not be established for any of these conditions 
if the claimed condition is due to the veteran's own willful 
misconduct or if there is affirmative evidence that 
establishes a nonservice-related condition or event as the 
cause of the claimed condition. 38 C.F.R. § 3.316.

Having considered the evidence of record, the Board finds 
that service connection for squamous cell carcinoma is 
warranted.  The record indicates that there is the likely 
possibility that the veteran walked through a cloud of 
mustard gas or a solution of the agent and that he developed 
squamous cell carcinoma.  Resolving any doubt in favor of the 
veteran, the Board finds that this constitutes full body 
exposure.  As squamous cell carcinoma is a presumptive 
disease under 38 C.F.R. § 3.316, service connection is 
warranted.

The Board does not find that service connection can be 
granted for any other form of skin cancer.  First, 
entitlement does not exist under 38 C.F.R. § 3.316; no other 
form of skin cancer (other than squamous cell) is considered 
a presumptive disease under this regulation and no medical 
link between mustard gas exposure and other forms of skin 
cancer has been submitted.  Second, there is no indication 
that any form of skin cancer was shown during service or 
during the one-year presumptive period.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Further, 
there is no medical evidence of record linking any form of 
skin cancer (other than squamous cell) to service.  Moreover, 
other than the veteran's assertions, there is no evidence of 
record which shows that he was in fact exposed to ionizing 
radiation in service.  In particular, it is noted that the RO 
requested certain specific information regarding his exposure 
in service and that he failed to provide the requested 
information.  Accordingly, exposure to ionizing radiation in 
service could not be verified.  Given that there is no 
evidence of any form of skin cancer in service or within one 
year after separation, that there is no medical nexus between 
any form of skin cancer (again, other than squamous cell) and 
any injury or disease in service, and given that there is no 
verification of exposure to ionizing radiation in service, 
service connection for all other forms of skin cancer, other 
than squamous cell carcinoma, is denied.  


ORDER

Entitlement to service connection for squamous cell carcinoma 
is granted.

Entitlement to service connection for all forms of skin 
cancer, other than squamous cell carcinoma, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

